Mr. Justice Walker delivered the opinion of the Court: By the agreed facts in this case, the question is presented whether the act of the General Assembly entitled “An act to establish a reasonable maximum rate of charges for the transportation of passengers on railroads in this State,” approved April 15, 1871, and in force July 1, 1871, is unconstitutional. Appellant claims, and it may be conceded, that the charters of the several railroads which consolidated, under laws authorizing the same, to form the Chicago, Burlington and Quincy .Bailroad Company, formed contracts between those companies and the State. We apprehend this proposition will not be contested; but the nature and extent of those .contracts is the subject of this dispute. We may safely assume that the present consolidated railroad succeeded to all the rights conferred by charters on the several roads thus consolidated, but it became invested with no greater or other rights than were possessed by the constituent companies forming the consolidated organization. Under those charters these companies were organized, constructed their roads, and were empowered to use and operate the same in transporting persons and property over their roads, and to fix fares and charges for the same. The charters became a contract between them and the State, that they might exercise their charter rights till the expiration of the term for which their charters were granted, unless, by some act violative of the obligations assumed by their organization, they should forfeit these privileges and their franchises; and under the constitution of the United States, the General Assembly has no power to impair the obligation of these contracts, and the company formed by consolidation succeeded to these rights and privileges by that act. But, conceding this to be true, in its fullest extent, still, the question arises whether the corporation may not be controlled in exercising its powers, by reasonable legislation, to the full extent the legislature may thus control natural persons exercising the same calling or business. The General Assembly may exercise all power not conferred on the general government, or which it is not prohibited from exercising by constitutional limitations. This being true, has the General Assembly the power to control natural persons and corporations in their business, to protect the community from oppressive, unjust and wrongful impositions in transacting their business or in performing their duties to the public ? When the General Assembly brings, into existence an artificial person or corporation, it may, at pleasure, endow it with such faculties or powers as it may deem proper and for the benefit of the corporators and the public. It may grant or Avithhold powers at pleasure; but it is believed that body is powerless to confer greater or more unlimited powers than áre possessed by natural persons. The power, hoAvever, may, no doubt, be conferred to that extent when necessary to accomplish the end sought; but it would be contrary to the very object of the creation of government, to create bodies or artificial persons beyond the poAver of control by the government. To create bodies in its limits beyond the governing power of the State, bodies that are only controlled by their own will, independent of law and beyond its control, Avould be beyond the purpose of establishing government. It has been repeatedly held by this court, thát Avhere a corporation is thus created, it becomes amenable to the police power of the State to the full extent that natural persons are subject to its control. This doctrine Avas fully recognized and announced in the cases of Ohio and Mississippi Railroad Co. v. McClelland, 25 Ill. 140, Galena and Chicago Railroad Co. v. Loomis, 13 id. 548, Galena and Chicago Railroad Co. v. Dill, 22 id. 204, and has been announced in numerous subsequent cases, as applicable to the police power of the State, and is the settled doctrine of this court, and it is referable to the maxim, salus populi suprema est lex. It is for the protection, safety and best interests of the people that governments are instituted and maintained. In this class of cases, as in that relating to the exercise of the police power of the State, corporate bodies are under the control of the State to the same, but to- no greater extent, than individuals. The General Assembly may require of these bodies the performance of any and all acts which they are capable of performing, which they may require of individuals. If the General Assembly may fix maximum charges beyond which individuals may not go in performing services for the general public, and require them to conform to such requirements, then there can be no just reason why the General Assembly may not require the same of corporate bodies. That body may, undoubtedly, for the same reason and to accomplish the same ends, limit the power of each. If, then, the General Assembly may fix a maximum rate of charges by individuals as common carriers, warehousemen or others exercising a calling or business public in its character or in which the public has an interest to be protected against extortion or oppression, that body may do the same thing and fix the maximum charges of corporations exercising the same business. Of this there can, we apprehend, be no doubt. In the case of Munn v. The People, 69 Ill. 80, this court held that it was competent for the General Assembly to fix the maximum charges by individuals keeping public warehouses for storing, handling and shipping grain. And this, too, when such persons had derived no special privileges from the State, but were, as citizens of the State, exercising the business of storing and handling grain for individuals. This case was taken to the Supreme Court of the United States, and the doctrine was affirmed. See Munn v. Illinois, 94 U. S. 113. So it may be assumed that the doctrine is fully established, that the General Assembly has such power over private persons. That court further held, in Chicago, Burlington and Quincy Railroad Co. v. Iowa, id. 155, and Winona and St. Paul Railroad Co. v. Blake, id. 180, that the Legislature has the same control over railroad corporations. And in these cases there does not seem to have been any reservation of such power in their charters, in the constitution of the State, or in any general law. But the doctrine is placed on the general or necessary power of the State. And it was held not to violate any constitutional limitation, either State or Federal. In the case of Winona and St. Paul Railroad Co. v. Blake, supra, there does not seem to have been any statutory or constitutional power reserved to thus regulate the charges of the company. And the original charter of the company, we infer, like that of this company, authorized that company to fix its own rate of charges. ■ The court say that the constitutional provision that “ all corporations being common carriers * * * shall be bound to carry mineral, agricultural and other productions or manufactures on equal and reasonable terms,” or the act of the General Assembly of the 28th of February, 1866, providing that the “company shall be bound to carry freight and passengers upon reasonable terms,” do not add anything to or take from the provisions of the original charter. In the case of the Chicago, Burlington and Quincy Railroad Co. v. Iowa, supra, it was urged that by its charter it had the right to fix the rates of compensation for the transportation of persons and property over its road; that it could not be controlled or taken away by the Legislature of Iowa fixing a maximum rate of charges for the road. But the court held the law valid and binding, and say: “ This company, in the transaction of its business, has the same rights and is subject to the same control as private individuals under the same circumstances. It may carry when called upon to do so, and can charge only a reasonable sum for the carriage. In the absence of any legislative regulation upon the subject, the courts must decide for it, as they do for private persons, when controversies arise, what is reasonable. But where the Legislature steps in and provides a maximum of charges, it operates upon this corporation the same that it does upon individuals engaged in a similar business. It Avas Avithin the power of. the company to call upon the Legislature to fix permanently this limit, and make it a part of the charter, and if it was refused, to abstain from building the road and establishing the contemplated business. If that had been done the charter might have presented a contract against future legislative interference, but it was not, and the company invested its capital,relying upon the good faith of the people and the wisdom and impartiality of legislators for protection against wrong under, the form of legislative regulation.” This case can not be dis-. tinguished, in its principles and material facts, from the one under consideration. Both cases involve the construction of a provision of the constitution of the United States, and that court having decided it, we must be governed by and give force to it. It is, therefore, unnecessary to further discuss the question. There being no error in the record, the judgment of the court below is affirmed. Judgment affirmed. Afterward, upon a petition for rehearing, the following additional opinion was filed :